Title: James Madison to W. R. Robinson, 10 March 1831
From: Madison, James
To: Robinson, W. R.


                        
                            
                                Sir.
                            
                            
                                
                                    
                                
                                Mar. 10. 1831
                            
                        
                        
                        I have recd. your note conveying an invitation from the Committee of Arrangement to a public dinner in
                            commemoration of the public services of our Countyman James Barbour.
                        I regret that the State of my health does not permit me to join the friends & neighbours whom I so
                            much respect, in the tribute they are about to offer, to a fellow Citizen & Countyman who distinguished by the
                            varied & important services he has rendered to his Country, and whose private & social virtues are known
                            to us all. As I cannot be present I can only assure those [who] will have that pleasure, that my feelings will be in
                            sympathy with theirs on the occasion which brings them together.
                        
                            
                                J. M.
                            
                        
                    